In the
 United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 03-2279
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                 v.

DAVID C. BROCK,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
          No. 02 CR 79—Larry J. McKinney, Chief Judge.
                          ____________
 SUBMITTED DECEMBER 7, 2005—DECIDED JANUARY 9, 2006
                  ____________


 Before FLAUM, Chief Judge, and BAUER and WOOD, Circuit
Judges.
  FLAUM, Chief Judge. Following a jury trial, Defendant
David C. Brock (“Brock”) was found guilty of two counts
of possession with intent to distribute 500 grams or more of
methamphetamine; two counts of possession with intent to
distribute cocaine (500 grams and an unspecified amount);
and two counts of felon in possession of a firearm. The
district court sentenced Brock to 360 months imprisonment
on the drug counts and 120 months, to be served concur-
rently, on the felon-in-possession counts.
  Brock appealed, challenging his conviction and sentence.
See United States v. Brock, 417 F.3d 692 (7th Cir. 2005). We
2                                                No. 03-2279

affirmed Brock’s conviction, but found that Brock’s sentence
violated the Supreme Court’s decision in United States v.
Booker, 543 U.S. 220 (2005). We remanded to the district
court, pursuant to United States v. Paladino, 401 F.3d 471
(7th Cir. 2005), to allow the sentencing judge to determine
whether, if required to resentence under the now-advisory
sentencing guidelines regime, he would reimpose Brock’s
original sentence.
  On remand, the district court stated that it would have
given Brock the same sentence had the sentencing guide-
lines been advisory at the time it sentenced him. Brock now
appeals from the district court’s order on remand. For the
following reasons, we affirm the order of the district court.


                      I. Background
  The central issues in this appeal are whether the dis-
trict court’s order on remand is sufficient to demon-
strate that the district court gave meaningful consideration
to the sentencing factors set forth in 18 U.S.C. § 3553(a),
whether Brock’s sentence was reasonable, and whether this
Court should reconsider the limited remand approach it
adopted in Paladino, 401 F.3d 471. Because these issues do
not require us to examine all of the facts leading up to
Brock’s arrest and conviction, we refer readers to the
Court’s earlier decision in this case, Brock, 417 F.3d 692, for
a more detailed discussion of the case’s background.
   During Brock’s trial, the government introduced evidence
seized during searches of Brocks’ residence and a house
next door to the residence (in which Brock rented a room to
use as a “stash house”), including 8.42 kilo-grams of
methamphetamine, 1.037 kilograms of cocaine, and 21
firearms. The government also presented the testimony of
two witnesses, Joel Dyer and Scott Lewis, who testified that
they had engaged in methamphetamine transactions with
Brock, involving an additional 7.22 kilograms of the drug.
No. 03-2279                                                 3

The jury returned a guilty verdict on all six counts. The jury
did not make a specific finding that Brock possessed any
amount of methamphetamine and cocaine above the 1.5
kilograms expressly charged in the indictment.
   At sentencing, the district court determined that, based
on the amount of drugs found at Brock’s residence and
the residence next door, Brock’s base offense level under the
federal sentencing guidelines was 36. The district
court added a 2-level enhancement because Brock possessed
firearms during the commission of his offenses. Addition-
ally, the district court added a 2-level enhancement for
“relevant conduct,” see U.S.S.G. § 1B1.3(a)(2), based on
Dyer and Lewis’s testimony that Brock had transacted
business involving an additional 7.22 kilograms of metham-
phetamine. These enhancements produced a base offense
level of 40. Based on Brock’s criminal history category II,
the guidelines yielded a sentencing range of 324 to 405
months imprisonment on the drug counts. After considering
the seriousness of the offense, the quantity of drugs, the
number of guns involved (21), Brock’s criminal history, and
Brock’s age, the district court imposed a sentence of 360
months imprisonment on the drug counts and 120 months,
to be served concurrently, on the felon-in-possession counts.
  Brock appealed his conviction and sentence. See United
States v. Brock, 417 F.3d 692 (2005). We affirmed Brock’s
conviction. However, we found that, under United States v.
Booker, 543 U.S. 220 (2005), Brock’s sentence violated the
Sixth Amendment because the elevated sentencing range
used by the district court was based on facts, regarding the
quantity of drugs, which were not found by a jury and
proved beyond a reasonable doubt. We therefore ordered a
limited remand to the district court, pursuant to United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005), “to permit
the sentencing judge to determine whether he would (if
required to resentence) reimpose his original sentence.” Id.
at 484.
4                                                No. 03-2279

  On remand, the district court indicated that it would have
imposed the same sentence had the sentencing guidelines
been advisory at the time it sentenced Brock. Brock ap-
pealed.


                      II. Discussion
  Brock now raises three challenges to his sentence. First,
Brock maintains that the district court’s “cursory ruling
on remand fails to provide adequate assurance that the
district court gave meaningful consideration” to the sen-
tencing factors set forth in 18 U.S.C. § 3553(a).
   Brock is correct that the district court’s ruling on remand
is cursory. The order contains a single sentence: “This Court
would not have sentenced David Brock to any different
sentence had the guidelines been advisory at the time of the
imposition of his sentence.” From this statement alone, we
cannot determine whether the district court
gave meaningful consideration to the statutory factors.
However, in reviewing Brock’s sentence, “[i]t is enough that
the record confirms that the judge has given meaningful
consideration to the section 3553(a) factors.” United States
v. Williams, 425 F.3d 478, 480 (7th Cir. 2005).
   In this case, we must look to Brock’s sentencing hear-
ing. At that hearing, Brock’s attorney argued that Brock
should be given the minimum sentence available. Given
Brock’s age of 45, he would be 72 when released from prison
if he received the minimum sentence under the guidelines.
Brock’s attorney also emphasized Brock’s status as a
veteran, and noted that this was “only his second convic-
tion.” The government argued in response that a sentence
at the high end of the guidelines was appropriate. The
government noted that Brock was in possession of “21
firearms, many of them loaded, including one, which I
believe was a Tec-9, which had a 30 round extended clip
magazine.” The government also argued that the amount of
No. 03-2279                                                 5

money seized from Brock’s home and the home next
door—$35,000—indicated that Brock was a “source of
supply” for methamphetamine and cocaine and had received
a large share of profits from his drug activity. Additionally,
the government maintained that Brock’s age should be an
aggravating factor, because Brock “should know better.”
Finally, the government pointed to Brock’s criminal history.
Brock had a previous conviction for cocaine dealing, and
was sentenced to 25 years imprisonment. This sentence was
reduced to 17 years imprisonment and 8 years probation.
The probation was then reduced 2 years, and his probation
ended in December 1998. Three to four months later,
according to Dyer’s testimony, Brock returned to drug
dealing.
  After hearing this testimony and reviewing the parties’
submissions, the district court sentenced Brock to 360
months imprisonment on the drug counts, in the middle
of the sentencing range, and a concurrent 120 months
on the felon-in-possession counts. The district court ex-
plained its sentencing decision:
    I don’t have to lecture you about the seriousness of
    methamphetamine and how that interferes with peo-
    ple’s lives, et cetera. I suspect you know that as well as
    anybody. I wish you had paid more attention to it
    rather than just being in the business for your own
    personal aggrandi[z]ement and making money.
      . . . [A]s I make a determination as to where within
    those Guidelines I think you ought to be, I look back
    at the specifics of the crime that the jury believed that
    you were guilty of and, as I say, there is an awful lot
    of drugs involved here, a lot of methamphetamine,
    and this sentence needs to reflect the amount of meth-
    amphetamine, which it does, because the Guidelines
    take that into account.
     The Guidelines also take into account the guns that
    were involved in your business. There were 21, or
6                                               No. 03-2279

    so. . . . That many guns and that much drugs pushes me
    away from the bottom of the Guidelines. There [are]
    just too many drugs and too many guns. Too much
    danger to the community when your business was in
    operation.
      I looked at your record, as I look to see where within
    those Guidelines you should be, and I see this dealing
    in cocaine and the time you have already spent for
    having been involved in drugs, and that you have
    gotten a fairly sizeable reduction in your sentence
    and then went right back to selling drugs. That is
    not—that kind of information pushes me from the
    bottom of the Guidelines.
      And, on the other hand, Mr. Brock, I look at your age
    and I add up these months and you are going to be
    in your 70s by the time you come out. All that the
    system has asked you to do in the past, Mr. Brock, is
    not deal in drugs, and you have done it once before
    and then you did it again.
      And so, as I reflect then on where you should be
    between 324 and 405 I consider the total amount of
    drugs that were involved and the guns that are involved
    and the amount of havoc you have wreaked on this
    community for all this time. I think it is appropriate to
    sentence you more toward the upper middle of these
    Guidelines.
  Brock maintains that this explanation by the district
court is insufficient. According to Brock:
      At the time of the original sentencing hearing, factors
    such as Mr. Brock’s age, military service, and the loss
    of his father at a young age, were treated as irrelevant
    under the then-mandatory Guidelines. . . . Indeed, other
    than a passing reference to Mr. Brock’s age, the district
    judge did not address any of these factors when impos-
    ing the original sentence. Now, such factors must be
No. 03-2279                                                 7

    considered as aspects of the defendant’s history and
    characteristics. (Citing 18 U.S.C. § 3553(a)(1).)
  Brock’s characterization of the role of the 3553(a) fac-
tors pre-Booker is not entirely accurate. “Until Booker,
the uses that a sentencing judge could make of the fac-
tors listed in section 3553(a) were severely circumscribed by
the next subsection in order to preserve the manda-
tory character of the guidelines.” United States v. Dean, 414
F.3d 725, 728 (7th Cir. 2005). Section 3553(b) provided that
the sentencing court “shall impose” a sentence within the
guidelines range, “unless the court finds that there exists
an aggravating or mitigating circumstance of a kind, or to
a degree, not adequately taken into consideration by the
Sentencing Commission in formulating the guidelines that
should result in a sentence different from that described.”
18 U.S.C. § 3553(b)(1). Thus, pre-Booker, the § 3553(a)
factors were relevant in deciding where within the guide-
lines range a sentence should fall, but a district court could
prescribe a sentence that fell outside the range only if
specific circumstances were present, as contemplated by the
guidelines and policy statements and official commentary of
the Sentencing Commission. In Brock’s sentencing hearing,
Brock’s age, military service, and other personal character-
istics were not “irrelevant,” but instead were relevant as to
where Brock’s sentence should fall within the guidelines
range. Brock does not argue that he should have been
sentenced outside the guidelines range.
  The district court’s explanation of its sentencing deci-
sion indicates that the court did take into account Brock’s
personal characteristics. The district court heard testimony
about how Brock’s age, military service, and diffi-
cult childhood should influence the length of Brock’s
sentence. See Dean, 414 F.3d at 730 (“the defendant
must be given an opportunity to draw the judge’s atten-
tion to any factor listed in section 3553(a) that might
warrant a sentence different from the guidelines sentence”).
8                                                   No. 03-2279

The district court explicitly discussed Brock’s age. The court
indicated that although it is unfortunate that Brock will be
in prison until he is in his 70s, Brock was given a chance
already, when he was given early release and shortened
parole on a previous conviction for cocaine dealing, and had
returned to drug dealing only a few months later. The
district court also emphasized the large number of guns and
large amount of drugs found in Brock’s possession. These
facts demonstrated that Brock’s drug business was a
“danger to the community.”
  The district court did not explicitly discuss Brock’s
argument regarding his military service and difficult
childhood. However, the district court was not required
to do so, under the facts of this case. “[T]he sentencing
judge can discuss the application of the statutory fac-
tors to the defendant not in checklist fashion but instead in
the form of an adequate statement of the judge’s reasons,
consistent with section 3553(a), for thinking the sentence
that he has selected is indeed appropriate for the particular
defendant.” Dean, 414 F.3d at 729. “[A]lthough the judge
must therefore articulate the factors that determined the
sentence that he has decided to impose, his duty ‘to con-
sider’ the statutory factors is not a duty to make findings .
. . . ” Id. at 729-30. However, “[e]xplicit factfinding is
required[ ] . . . if, though only if, contested facts are material
to the judge’s sentencing decision.” Id. at 730 (emphasis
added).
  In this case, the facts Brock emphasizes are his military
service and his difficult childhood. The government did not
contest either of these facts, but instead argued that other
factors were most important to the district court’s sentenc-
ing decision. This Court recently decided a similar case,
United States v. Newsom, 428 F.3d 685 (2005), in which the
defendant (Newsom) argued that the district court “failed
properly to take his individual circumstances into account”
in calculating his sentence for producing, receiving, and
No. 03-2279                                                 9

possessing child pornography. Id. at 687. In Newsom, the
“individual circumstances” included Newsom’s depression,
alcohol abuse, and work history. Id. The district court did
not discuss these points. Id. The Court in Newsom reasoned:
    In Newsom’s case, we see no indication that there was a
    contested issue of fact relating to the personal charac-
    teristics Newsom has highlighted. It is unfortunate that
    the court did not mention these points in its order, since
    Newsom had relied heavily on them on remand, but the
    court must have thought this unnecessary because the
    government did not take issue with any of them. It is
    their significance that was contested. In our view, the
    only reasonable way to read the court’s memorandum is
    as an indication of which facts the court did find
    material: Newsom’s flight, his relationship of trust with
    and authority over two of his victims, and the serious-
    ness of the offense. The Guidelines, which take those
    factors into account, normally should point the way
    toward a reasonable sentence consistent with § 3553(a).
Id. at 688.
  Similarly, in this case there is no indication from the
record that there was a contested issue of fact as to Brock’s
military service or difficult childhood. Although it would
have been helpful if the district court discussed these issues
in Brock’s sentencing, the district court may have forgone
that discussion because the government did not contest
Brock’s portrayal of the facts. Like in Newsom, the most
reasonable way to read the district court’s sentenc-
ing hearing transcript is “as an indication of which facts the
court did find material:” Brock’s possession of a large
number of firearms (many loaded); the large amount
of drugs in Brock’s possession; the danger of Brock’s
criminal enterprise to his community; and the fact that
Brock had been given a reduced sentence in a previous drug
conviction and returned to drug dealing soon after his
parole ended. The guidelines take such factors into account.
See 18 U.S.C. § 3553(a)(2) (district court should consider,
10                                               No. 03-2279

among other factors, the need for the sentence imposed “to
reflect the seriousness of the offense” and “protect the
public”).
  In contrast to the Newsom decision, this Court in United
States v. Cunningham, 429 F.3d 673 (7th Cir. 2005),
remanded to the district court for a fuller explanation of its
reasoning in imposing a sentence that fell within the
guidelines range. In that case, the defendant (Cunningham)
plead guilty to conspiring to possess, with intent
to distribute, more than five grams of a substance con-
taining crack cocaine (Cunningham acted as a go-between
for a coworker and a drug-dealer for a small sum of money).
Id. at 675. Cunningham’s attorney argued at sentencing
that even the minimum sentence under the guidelines
would be unreasonable, based on his extensively-docu-
mented history of psychiatric illness and his minor role in
the offense. The district court sentenced Cunningham at the
low end of the guidelines range. On appeal, this Court found
that the district court had “brushed aside” Cunningham’s
arguments, leaving the Court in doubt as to whether the
district court judge “connected the facts relating to the
statutory factors to the sentence he imposed.” Id. at 676.
The Court found two major problems with the sentencing
decision: first, the district court stated that Cunningham
had “decided not to cooperate against” his coconspirator,
even though this finding was not in the record and; second,
the district court failed to mention “Cunningham’s psychiat-
ric problems and substance abuse, which Cunningham’s
lawyer wove into a pattern suggestive of entrapment not as
a defense but as a mitigating factor not reflected in
the guidelines.” Id. at 677-78.
  Unlike in Cunningham, in this case the district court’s
reasoning is supported by the record. The government
presented evidence as to the amount of drugs and the
number and type of firearms found in Brock’s possession, as
well as evidence regarding Brock’s criminal history. At the
No. 03-2279                                               11

sentencing hearing, Brock argued that the district court
should not consider the additional 7.22 kilograms of
methamphetamine testified to by Lewis and Dyer. The
district court found, however, that although the credibility
of Lewis and Dyer might be questioned due to their criminal
records, their testimony was corroborated by search war-
rants. See United States v. McEntire, 153 F.3d 424, 436 (7th
Cir. 1998) (“Although we have held that a district court is
entitled to credit testimony that is ‘totally uncorroborated
and comes from an admitted liar, convicted felon, large
scale drug-dealing, paid government informant,’ there must
be ‘sufficient indicia of reliability.’ ” (internal citations
omitted)).
  Additionally, in this case Brock did not argue that his
military service and difficult childhood somehow made
him less culpable for his drug offenses, like Cunningham
did with regard to his mental illness. And Brock’s central
role in large-scale cocaine and methamphetamine dealing is
hardly comparable to Cunningham’s relatively minor role as
a go-between in a drug transaction between a co-worker and
a drug dealer. Brock does not provide any rationale for why
his military service and difficult childhood should be
mitigating factors, whereas Cunningham offers a connection
between his mental illness and his crime. Under the facts
of this case, the district court may reasonably have found
that Brock’s arguments regarding his military service and
childhood were “so weak as not to merit discussion.”
Cunningham, 429 F.3d at 679.
  Brock’s second argument is that his sentence is unreason-
able. According to Brock, his sentence is “effectively a life
sentence in light of . . . Brock’s age,” and it fails to give
adequate weight to Brock’s personal history and character-
istics. Brock points out that his father was an alcoholic and
died when Brock was twelve years old. Brock served in the
U.S. Navy for eight years, and was honorably discharged in
1983. Brock also maintains that the district court gave too
12                                              No. 03-2279

much weight to the amount of drugs involved in his of-
fenses, since that factor was already taken into account by
the guidelines. Additionally, Brock argues that the determi-
nation of the drug quantity relied on testimony of Lewis and
Dyer, who were unreliable witnesses.
  As Brock acknowledges, “any sentence that is properly
calculated under the Guidelines is entitled to a rebuttable
presumption of reasonableness.” United States v. Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005). Brock does not challenge
the district court’s calculation of the guidelines range, and
his sentence lies within the middle of that range. Brock
therefore may rebut the presumption of reasonableness only
“by demonstrating that his . . . sentence is unreasonable
when measured against the factors set forth in § 3553(a).”
Id.
  Brock is unable to do so. The district court was aware
of Brock’s military service and his difficult childhood, but
had good reason to be unmoved by these considerations.
Brock had previously been given a lengthy sentence for
cocaine dealing. He was showed some leniency then,
when his sentence and his parole were reduced, but he went
back to dealing in cocaine and methamphetamine almost as
soon as his probation ended. Brock was in possession of a
large number of guns and a large amount of drugs, and
from these facts the district court reasonably found that
Brock had damaged his community and should not be given
a sentence at the bottom of the guidelines range.
  Moreover, we reject Brock’s contention that the dis-
trict court gave undue weight to the amount of drugs
involved in his offense. Although the guidelines take
the amount of drugs into account (as the district court
recognizes), this is not a reason that Brock should be
given a sentence at the low end of the guidelines range;
especially not when taken in conjunction with the num-
ber of firearms—many loaded—in Brock’s possession and
No. 03-2279                                                 13

the resulting danger to the community. Additionally, the
district court properly found that Lewis and Dyer’s testi-
mony was credible, even though the two had crim-
inal records, because the testimony was corroborated by
search warrants. See McEntire, 153 F.3d at 436.
  Brock’s third argument is that this Court should abandon
the limited remand approach outlined in Paladino, 401 F.3d
471, and instead assume that all Booker errors are plain
errors that must be remanded to the district court
for resentencing. Brock maintains that “the Paladino
remand is not, in fact, the shortest, easiest, quickest
or—most importantly—surest means of determining
whether plain error has occurred.”
  This case does not require us to rethink Paladino. As
explained above, the record demonstrates that the district
court gave meaningful consideration to the § 3553(a)
factors, including Brock’s personal characteristics and
history. Although it is preferable that a district court give a
thorough explanation of its consideration of these factors in
its order on remand, this is not mandated. Where we feel
that a district court’s sentencing decision fails to show
consideration of the § 3553(a) factors and the parties’
arguments, we will remand to the district court for more
explanation. See, e.g., Cunningham, 429 F.3d 673.
  Finally, Brock argues that Booker “altered the nature
of the evidence defendants will wish to present and em-
phasize,” and “[u]nless the district court has actually
been presented with and considered the factors now rele-
vant in the wake of Booker, the court will be unable to do
more than speculate as to how it would have sentenced a
defendant under post-Booker jurisprudence.”
  Once again, the problem Brock points out does not
apply in his case. Brock’s attorney presented arguments
about Brock’s personal characteristics and history dur-
ing the sentencing hearing and it post-remand submissions,
14                                               No. 03-2279

so he cannot say that he had no opportunity to state his
position. The district court considered Brock’s arguments
and provided reasons for imposing the sentence that it did.
On remand, the district court decided that its reasoning still
applied post-Booker and Brock’s sentence was still reason-
able. We accept this conclusion.
  Because the district court would have imposed the
same sentence post-Booker and because the sentence is
reasonable, we conclude that Brock’s sentence was not
the result of plain error. Additionally, we decline to recon-
sider the Paladino limited remand approach.




                     III. Conclusion
  For the foregoing reasons, we AFFIRM the judgment of the
district court.
No. 03-2279                                        15

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—1-9-06